DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10, in the amended claims was not completed.  In order to advance prosecution, the original claims were referenced in order to obtain the missing limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 22-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daman et al (WO 2014/131020).
With regards to claim 1, Daman teaches a composition (page 1) that contains bisphenol A-glycidyl methacrylate (Bis-GMA) (reading on a vitrimer based monomer as defined in the specification) (0034) and a photoinitiator (0034).  Daman further teaches 
With regards to claim 2, Daman teaches the composition to contain bisphenol A-glycidyl methacrylate (Bis-GMA) (0034) reading on having a bisphenol A unit.
With regards to claim 3, Daman teaches the composition to contain bisphenol A-glycidyl methacrylate (Bis-GMA) (0034) reading on a compound having a methacrylate compound.
With regards to claim 4, Daman teaches the composition to contain bisphenol A-glycidyl methacrylate (Bis-GMA) (0034).
With regards to claims 22-23 and 26-27, Daman teaches the compressive strength target value to be 200 MPa and the tensile strength target value to be 50 MPa.  Daman is silent on the ultimate tensile strength and storage shear modulus.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are present in the art, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claims 24 and 25, Daman is silent on the polymer being recyclable.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used in the art, the claimed physical properties relating to the recyclability of the compound are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		


Claims 1-4, 11, 13-14, and 22-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowman et al (US 2016/0039961).
With regards to claim 1, Bowman teaches shape memory polymers (0099) BisGMA (0056) (reading on a vitrimer) and photoinitiators (0068).  Bowman teaches the monomers to polymerize using radiation (0066).  Bowman is silent on the chain stiffness of the polymer, however, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claims 2, 3, and 4, Bowman teaches the polymer to be formed by Bis-GMA (0056).
With regards to claim 11, Bowman teaches the addition of a catalyst that includes trimethylamine (0067).
With regards to claim 13, Bowman teaches the composition to include trimethylamine (0067) which applicant cites in the specification as being able to be removed.
With regards to claim 14, Bowman teaches the composition to contain solvents such as ispropanol (0015).
With regards to claims 22-23 and 26-27, Daman teaches the compressive strength target value to be 200 MPa and the tensile strength target value to be 50 MPa.  Daman is silent on the ultimate tensile strength and storage shear modulus.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are present in the art, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claims 24 and 25, Daman is silent on the polymer being recyclable.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used in the art, the claimed physical properties relating to the recyclability of the compound are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al (US 2016/0039961).
With regards to claim 12, the disclosure of Bowman is adequately set forth in paragraph 5 above and is herein incorporated by reference.
Bowman is silent on the amount of trimethylamine in the composition.  However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration or temperature is critical.  See MPEP 2144.05.  Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art piror to the effective filing date of the present invention would know to alter the amount of catalyst in order to achieve the desired speed and efficiency of curing without affecting the properties of the polymer both before and after curing.
With regards to claims 15-16 and 18-19, the disclosure of Bowman is adequately set forth in paragraph 5 above and is herein incorporated by reference.
Bowman does not teach the amount of isopropanol.  However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by prior art unless there is 
With regards to claims 20-21, Bowman is silent on the amount of time it takes to cure the composition and the power intensity of the radiation.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to balance the radiation intensity with the time it takes to cure the composition in order to achieve the desired efficiency and cure.


Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al (US 2016/0039961) in view of Fujimori (JP 2007-248849).
With regards to claim 5-10, the disclosure of Bowman is adequately set forth in paragraph 5 above and is herein incorporated by reference.
Bowman does not teach the photoinitiator to be the claimed compound.
the motivation for using these compounds to be because it provides a curing with the initiator provides a polymer with hardening characteristics, optical properties and hadling (0069).  Bowman and Fumjimori are analogous in the art of photocurable compositions. In light of the benefit above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to use the initiator of Fujimori as the initiator of Bowman, thereby obtaining the present invention.

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763